Citation Nr: 0312621	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a chronic cervical 
spine disability, including arthritis and fusion at C2-3, 
currently rated as 30 percent disabling. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The procedural history of this case will 
be cited below.    


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  

In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.  As requested by the 
veteran, the Board cannot legally assume jurisdiction of all 
claims raised.

In April 1990, the RO increased the rating of the service-
connected cervical strain from 0 to 10 percent, and in 
December 1991 declined to reopen the claim of service 
connection for fusion at C2-3.  By rating decision in January 
1995, the rating of the service-connected cervical strain was 
increased from 10 to 20 percent, but the increased rating 
claim remained in controversy where less than the maximum 
available benefit is awarded under AB v. Brown, 6 Vet. App. 
35, 38 (1993).

By rating decision in November 1995, the RO reopened the 
claim of service connection for C2-3 fusion and granted 
service connection.  The rating of impairment from the 
cervical spine disability currently on appeal is properly 
listed on the title page above.

By RO decision in December 1991, service connection was 
denied for chronic low back disability, blurred vision, "hole 
in ear," dizziness, nausea, headaches, and numbness of the 
upper and lower extremities.  By rating decision in March 
1992, service connection was granted for left ear hearing 
loss, and a noncompensable rating was assigned, and service 
connection was denied for right ear hearing loss (service 
connection for right ear hearing loss was later granted by RO 
rating decision in April 1996, resolving the veteran's 
disagreement relative to the service connection claim; by the 
April 1996 rating decision, the service-connected bilateral 
hearing loss was assigned a noncompensable rating).  Timely 
notice of disagreement (NOD) regarding the above issues was 
received in May 1992.

By RO rating decision in January 1995, service connection was 
denied for PTSD and peripheral neuropathy.  Timely NOD 
relative to those issues was received in May 1995.

By RO rating decision in December 1995, service connection 
was denied for cyst of the spleen, "butt leakage," loss of 
toenails, nerve damage, and fungus.  Timely NOD relative to 
those issues was received later in December 1995.

In April 1996, the RO issued the veteran a statement of the 
case (SOC) addressing the following service connection claims 
(NOD relative to those issues was received in a timely 
fashion, as noted above): PTSD, numbness of the upper and 
lower extremities (peripheral neuropathy, also claimed as a 
residual of Agent Orange exposure), chronic low back 
disability, "hole in ear," dizziness, nausea, blurred vision, 
headaches, cyst of the spleen, loss of toenails, nerve 
damage, fungus, and "butt leakage;" the SOC also addressed 
the claim for a compensable rating of the service- connected 
bilateral hearing loss.  However, a timely substantive appeal 
was not filed by or on behalf of the veteran at that time 
under 38 U.S.C.A. § 7105.

At his December 1995 Travel Board hearing and in written 
correspondence to the RO, the veteran raised a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  In this regard, 
the Board must review all issues reasonably raised by or on 
behalf of the veteran.  See Myers v. Derwinski, 1 Vet. App. 
127 (1991).  As the TDIU claim has not yet been adjudicated, 
it is not in appellate status, but remains pending and is 
referred back to the RO for initial adjudication.  Kandik v. 
Brown, 9 Vet. App. 434 (1996).

In December 2000, the Board granted a rating of 30 percent 
for cervical spine disability, including arthritis and fusion 
at C2-3.  The veteran filed a timely appeal to the CAVC.

In May 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  The 
CAVC granted the motion in June 2001, vacating and remanding 
the case to the Board.  The issue now before the Board is 
entitlement to an increased rating for chronic cervical spine 
disability, including arthritis and fusion at C2-3, currently 
rated 30 percent disabling.


In April 2002, the Board sought additional development 
regarding the veteran's service connected neck disorder. 

In June 2002, the veteran's representative asked the Board to 
adjudicate claims of service connection for PTSD, a low back 
disability, peripheral neuropathy and hearing loss claims, 
along with the cervical spine disorder.  In this regard, it 
is important to note that based on the veteran's statements 
(which are not always clear) the RO addressed the issue of 
service connection for PTSD on a de novo basis.  

In July 2000, the claim of service connection for PTSD was 
denied by the RO.  The claim that should have been addressed 
by the RO, however, was whether new and material evidence had 
been submitted to reopen the claim of service connection for 
PTSD since the RO denied this claim in January 1995.  Under 
38 U.S.C.A. § 5108, VA must reopen a previously and finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  





In August 2000, the veteran filed a timely notice of 
disagreement with the July 2000 rating action.  As no SOC 
appears to have been issued, the claim of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD remains pending in appellate 
status (see 38 C.F.R. § 3.160(c) (2002)) and requires further 
action by the RO.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2002); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

In addition to the above, the veteran requested a second 
hearing in August 2000.  The first hearing before the Board 
was held in December 1995 at the RO and that Veterans Law 
Judge has since retired.  

It is important for the veteran to understand that as he 
files more claims with the RO, he delays the Board's 
capability to adjudicate the claim before it at this time.  
As the CAVC has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

Based on a review of the veteran's statements, the Board must 
find that his contentions regarding what claims he wishes to 
file are not always clear.  The veteran's representative is 
asked to assist both the Board and the veteran in clarifying 
and presenting the veteran's case before VA.   

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (Jan. 23, 2002) (38 C.F.R. § 19.9 (2002).  


There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  In this case, the PTSD 
issue must be remanded for issuance of a statement of the 
case, and such action take place at the RO.  The same applies 
to the requested hearing.  See Chairman's Memorandum 01-02-01 
(2002).

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD, and including citation to all 
relevant law and regulation pertinent to 
this claim.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

3.  The RO should undertake appropriate 
action to adjudicate any remaining claims 
in light of the June 2002 communication 
from the veteran's attorney and the 
history of this case as cited above.   

4.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
in Phoenix, Arizona, in the order that 
this request was received.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

